Case 2:18-cv-00091-MHT-SMD Document 52-18 Filed 02/08/19 Page 1 of 10




                 Exhibit 18
        Case 2:18-cv-00091-MHT-SMD Document 52-18 Filed 02/08/19 Page 2 of 10
Social Security

Program Operations Manual System (POMS)

                                                                                          TN 5 (06-13)

RM 10212.200 Changing Numident Data for Reasons other than Name Change

A. How We Change Numident Data

    We only “correct” or “change” information that is on a prior Numident record when there is a
    documented keying error.

    In cases of a keying error, you must review the prior Social Security number (SSN) application;
    however, do not presume there was a keying error. If you cannot review the prior application,
    obtain a new application with proper evidence. The individual must submit evidence showing
    the correct data or information (e.g., a BC to correct an individual’s sex field information) with
    evidence established before the cycle date on the Numident entry where the keying error was
    made.

    If an individual wishes to update information previously submitted to us, the individual must
    complete and submit an SSN replacement application with evidence supporting the update,
    and we will create a new record showing the new data and append it to the prior record(s) on
    the Numident.

    Keying Errors: See Details


    •   For instructions on date of birth (DOB) changes on the Numident, see RM 10210.295.


    •   For instructions on correcting a coding error that resulted in an incorrect employment
        legend on the SSN card, see RM 10215.055.


B. How Do You Create A New Numident Entry To Update Data On The
   Numident

    1. Request evidence

        Each individual requesting an update of information on a current Numident record must
        submit:
   Case 2:18-cv-00091-MHT-SMD Document 52-18 Filed 02/08/19 Page 3 of 10

   •    an SSN application for a replacement SSN or card;


   •    evidence of identity to establish that he or she is the person on the record to whom
        SSA assigned the SSN; and


   •    evidence to support the update per the chart in RM 10212.200B.2 in this section.


2. Obtain documentation

   Use this table to determine the supporting documentation required for requested updates
   to the Numident and any additional actions needed.

   NOTE: These procedures apply to updates only. In cases of keying errors, see the
   instructions in RM 10212.200A in this section.

                               Obtain this supporting documentation and follow any
       For this update         additional instructions

       Sex field               Accept any of the following:


                               •   full-validity, 10-year U.S. passport with the new sex


                               NOTE: Do not accept passports with less than ten years of
                               validity.;


                               •   State-issued amended BC with the new sex;



                               •   court order directing legal recognition of change of sex;
Case 2:18-cv-00091-MHT-SMD Document 52-18 Filed 02/08/19 Page 4 of 10
                      Obtain this supporting documentation and follow any
 For this update      additional instructions


                      •   medical certification of appropriate clinical treatment for
                          gender transition in the form of an original signed
                          statement from a licensed physician (i.e., a Doctor of
                          Medicine (M.D.) or Doctor of Osteopathy (D.O.)). The
                          statement must include the following:


                             physician’s full name;


                             medical license or certificate number;


                             issuing state, country, or other jurisdiction of medical
                             license or certificate;


                             address and telephone number of the physician;


                             language stating that the individual has had
                             appropriate clinical treatment for gender transition
                             to the new gender (male or female);


                             language stating the physician has either treated the
                             individual in relation to the individual’s change in
                             gender or has reviewed and evaluated the medical
                             history of the individual in relation to the individual’s
                             change in gender and that the physician has a
                             doctor/patient relationship with the individual;


                             language stating “I declare under penalty of perjury
                             under the laws of the United States that the forgoing
                             is true and correct.”


                      NOTE: See RM 10212.200C in this section for a sample
                      letter from a licensed physician that includes all required
                      information to certify to the individual’s gender change.
Case 2:18-cv-00091-MHT-SMD Document 52-18 Filed 02/08/19 Page 5 of 10
                        Obtain this supporting documentation and follow any
 For this update        additional instructions

                        IMPORTANT: Surgery is no longer required to change the
                        sex field on the Numident. However, if an individual
                        presents an original or certified letter from a physician
                        stating the individual has undergone sexual reassignment
                        surgery, accept it as evidence to change the sex field when
                        it meets the requirements in GN 00301.030 and contains
                        sufficient biographical data (e.g., name, date of birth) to
                        clearly identify the individual.

                        NOTE: In some cases an individual’s sex may impact
                        eligibility for benefits dependent upon spousal
                        relationships. To make title II entitlement or title XVI
                        eligibility determinations dependent upon marriage, follow
                        the instructions in GN 00305.005B. Do not use sex field
                        data on SSA records to make marital status
                        determinations.

 Date of birth field    See Date of Birth Change on the Numident, in RM
                        10210.295.

 Place of birth (PLB)
 field                  •   U.S. born: a BC


                        •   foreign born: an acceptable document such as a BC or
                            an acceptable proof of age document listed in kinds of
                            documents that establish age for an SSN card in RM
                            10210.265, provided the document also list the
                            individual’s PLB.
Case 2:18-cv-00091-MHT-SMD Document 52-18 Filed 02/08/19 Page 6 of 10
                      Obtain this supporting documentation and follow any
 For this update      additional instructions

 Citizenship field    Evidence of U.S. citizenship:


                      •   U.S. public birth record showing birth in one of the 50
                          U.S. states, the District of Columbia, American Samoa,
                          Puerto Rico, Guam, the Virgin Islands of the U.S. (on or
                          after 01/17/1917), or the Northern Mariana Islands (on
                          or after 11/04/1986 (NMI Local time),


                      •   U.S. passport,


                      •   Certificate of Naturalization,


                      •   Certificate of Citizenship, or


                      •   Other documents listed in RM 10210.505,
                          RM 10210.510, RM 10210.520, and RM 10210.525.


                      Interviewers should request and obtain from the individual,
                      the U.S. citizenship document with the highest evidence
                      level available (i.e., the document exists or the individual
                      can obtain the U.S. document within 10 working days)
                      before accepting a document of a lower level. You may use
                      primary, secondary, third-level, or fourth-level evidence to
                      change the citizenship data on a Numident record.

                      EXAMPLE: If primary evidence of U.S. citizenship is not
                      available (does not exist or the individual cannot obtain the
                      primary evidence in 10 working days), then the interviewer
                      may accept secondary evidence to change the citizenship
                      data on the Numident record.
   Case 2:18-cv-00091-MHT-SMD Document 52-18 Filed 02/08/19 Page 7 of 10
                               Obtain this supporting documentation and follow any
       For this update         additional instructions

       Parent's name field
                               •   original or amended BC, or


                               •   final adoption decree issue by the court or court
                                   determination of paternity



3. Process the request

   If you change the sex code on the Numident, and the individual is:


   •   receiving Social Security benefits,


   •   receiving Supplemental Security Income (SSI) payments, or


   •   a representative payee for his or her child,


   change the sex immediately if it is different on the Master Benefit Record (MBR), the
   Supplemental Security Record (SSR), or in the Representative Payee System (RPS) to agree
   with the Numident. List all documents or evidence submitted to change the individual’s sex
   code on the Social Security Number Application Process (SSNAP) Summary screen.

   NOTE: For instructions on determining whether a valid marital relationship exists, see GN
   00305.005B.

   When changing a parent’s name on a child’s Numident record, ask the parent if he or she is
   a title II beneficiary, an SSI recipient, or a representative payee. If so, review the MBR, SSR,
   or RPS record and initiate or complete actions necessary to update the record (e.g.,
   correcting a parent’s name on the SSR record or ensuring that actions are taken to
   complete a new representative payee application).

   In the “Remarks” block on the SSNAP Summary screen, list any evidence or documents the
   individual submitted to change the following fields on the Numident, if not previously
   captured in SSNAP:
   Case 2:18-cv-00091-MHT-SMD Document 52-18 Filed 02/08/19 Page 8 of 10

   •   sex field, or


   •   PLB field, or


   •   parent’s name field.


4. When to suppress an SSN card

   Process the requested change but suppress the issuance of a replacement SSN card when
   the correction will not affect any data on the face of the SSN card (i.e., changes to the sex,
   DOB, PLB, or parent’s name fields on the Numident) and the individual is still in possession
   of the SSN card showing the correct information.

5. When to send written notice

   Send a written notice if you are unable to provide an individual with an original or
   replacement SSN or card. Follow the appropriate instructions in:


   •   RM 00299.020 Form SSA-L676 – Refusal to Process SSN Application, or


   •   RM 10205.090 Form SS-5 Received and Additional Documentation is Needed, or


   •   RM 10215.110 Policy on Providing Written Notice and Second Review When SSN or
       Card May Not Be Issued, or


   •   RM 10215.115 Procedures for Providing Written Notice to an SSN Applicant.


   See Details:


   •   RM 10210.265 Kinds of Documents that Establish Age for an SSN Card


   •   RM 10210.295 Date of Birth Change on the Numident


   •   RM 10210.505 Primary Level Evidence of U.S. Citizenship


   •   RM 10210.510 Secondary Level Evidence of U.S. Citizenship for a U.S. Born Applicant
       Case 2:18-cv-00091-MHT-SMD Document 52-18 Filed 02/08/19 Page 9 of 10

       •   RM 10210.520 Third Level Evidence of U.S. Citizenship for a U.S. Born Applicant


       •   RM 10210.525 Fourth Level Evidence of U.S. Citizenship for a U.S. Born Applicant


       •   RM 10215.055 Correct a Coding Error that Resulted in an Incorrect Employment Legend
           on the SSN Card


       •   RM 10220.210 Evidence Requirements for Documentation of Harassment, Abuse, or Life
           Endangerment (HALE)


       •   GN 00301.030 Acceptability of Documentary Evidence


       •   GN 00301.080 Certification by Custodian of the Record


       •   GN 00301.045 Validity of Documents


C. Exhibit – Sample Letter From Licensed Physician Certifying To The
   Individual’s Gender Change



   (Physician’s Address and Telephone Number)




   I, (physician’s full name), (physician’s medical license or certificate number), (issuing U.S.
   State/Foreign Country of medical license/certificate), am the physician of (name of patient),
   with whom I have a doctor/patient relationship and whom I have treated (or with whom I have
   a doctor/patient relationship and whose medical history I have reviewed and evaluated).



   (Name of patient) has had appropriate clinical treatment for gender transition to the new
   gender (specify new gender, male or female).



   I declare under penalty of perjury under the laws of the United States that the forgoing is true
   and correct.
              Case 2:18-cv-00091-MHT-SMD Document 52-18 Filed 02/08/19 Page 10 of 10



        Signature of Physician



        Typed Name of Physician

        Date

To Link to this section - Use this URL:            RM 10212.200 - Changing Numident Data for Reasons other than Name Change -
http://policy.ssa.gov/poms.nsf/lnx/0110212200                                                                     09/30/2013
                                                                                                        Batch run: 09/30/2013
                                                                                                              Rev:09/30/2013
